Citation Nr: 0415221	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for neck disorder.  

3.  Entitlement to service connection for Gulf War Syndrome 
manifested by  headaches or migraine headaches and 
generalized joint and muscle pain, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985, and from October 1987 to October 1993.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's application to reopen 
his claim for service connection for a right shoulder 
disorder, and denied his claims for service connection for a 
back disorder, a neck disorder, Gulf War Syndrome, migraine 
headaches, duodenal ulcer/duodenitis and generalized joint 
and muscle pain.  

Subsequently, in a March 2003 rating decision, the RO granted 
service connection for impingement syndrome of the right 
shoulder and assigned a 10 percent disability rating.  As the 
claims folder does not include a notice of disagreement with 
the assigned rating or effective date for that grant, neither  
issue is before the Board at this time.  See, e.g., Grantham 
v. Brown, 114 F. 3d 1156 (1997).  

In June 2003 the veteran submitted a letter in lieu of a VA 
Form 1-9.  The veteran clarified the disabilities he claimed 
should be service connected.  The veteran stated he had never 
intended to link his duodenal ulcer to service and that it 
had happened after he was separated from the service.  The 
Board of Veterans' Appeals interprets this as a withdrawal of 
the appeal as to the issue of service connection for duodenal 
ulcer/duodenitis.  38 C.F.R. § 20.204 (2003).  The appellant 
submitted the statement in writing to the RO in compliance 
with the regulation.  The appeal as to the issue of service 
connection for duodenal ulcer/duodenitis is considered 
withdrawn.  

In his June 2003 substantive appeal, the veteran also 
asserted that a higher rating should be assigned for his 
service-connected bilateral knee disorder.  The RO 
adjudicated the veteran's claim for increased ratings for 
internal derangement of both knees in an August 2003 rating 
decision.  The claims folder does not currently include a 
notice of disagreement with the August 2003 rating decision.  
For that reason, the issue of increased ratings for internal 
derangement of both knees is not currently in appellate 
status.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

The veteran clearly stated in June 2003 that his claimed 
headaches or migraine headaches, generalized joint and muscle 
pain, inability to fall asleep and fatigue were due to Gulf 
War Syndrome, which began after he returned from Iraq.  He  
attributes his neck and back disorders to injuries while on 
active duty.  The issues have been styled accordingly.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran served for two separate periods of active duty, 
from June 1981 to June 1985, and from October 1987 to October 
1993.  His Form DD 214 shows that he served in Southwest Asia 
from December 1990 to May 1991, and he was awarded a 
Southwest Asia Service Medal and a Kuwait Liberation Medal.  
Accordingly, he is a "Persian Gulf veteran" as defined by 
the applicable regulation, 38 C.F.R. § 3.317 (d)(1,2)(2003).  

38 C.F.R. § 3.317 (20032) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:
i) Became manifest, either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006: and ii) By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  



VA General Counsel in August 1998 issued VAOPGPREC 8-98 
regarding Compensation for Undiagnosed Illness Under 
38 U.S.C.. § 1117 and 38 C.F.R. § 3.317.  
The General Counsel held that 
compensation may be paid under 38 C.F.R. 
§ 3.317 for disability, which cannot, 
based on the facts of the particular 
veteran's case, be attributed to any 
known clinical diagnosis.  The fact that 
the signs of symptoms exhibited by the 
veteran could conceivably be attributed 
to a known clinical diagnosis under other 
circumstances not presented in the 
particular veteran's case does not 
preclude compensation under section 
3.317.  

Section 1117(a) of title 38, United 
Stated Code, authorizes service 
connection on a presumptive basis only 
for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" 
and may not be construed to authorize 
presumptive service connection for any 
diagnosed illness, regardless of whether 
the diagnosis may be characterized as 
poorly defined.  

For the purposes of the regulation "objective indications of 
chronic disability" include both "signs", in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317 (2003).  

The veteran contends that he has neck and back disorders due 
to a motor vehicle accident in the Persian Gulf.  He further 
asserts, in essence, that his headaches, to include migraine 
syndrome, and generalized joint and muscle pain are due to 
Gulf War Syndrome, which in turn is the result of his service 
in Southwest Asia during the Persian Gulf War.

The evidence currently in the claims folder is unclear as to 
whether or not the veteran's claimed Gulf War Syndrome 
symptoms are related to diagnosed disorders, such as 
impingement syndrome, arthritis of the lumbar spine or a 
migraine syndrome, or are due to an undiagnosed illness 
within the meaning of 38 C.F.R. § 3.317.  The relevant 
evidence is summarized below.

Service medical records show that, in May 1982, the veteran 
was evaluated for a complaint of right shoulder pain; the 
assessment at that time was "acute muscle spasm to right 
upper dorsal."  May 1984 service medical records reveal the 
veteran had leg symptoms and then complained of low back pain 
on the right side.  Clinical evaluation at that time revealed 
mild tightness on the right at L5-S1, with minimal tenderness 
in the lumbosacral area and pain at the ends of range of 
motion.  

The veteran's service medical records do not include any 
contemporaneously recorded references to a motor vehicle 
accident but it was recorded in February 1985 (during 
service) that the veteran had sustained earlier injuries in 
such an accident.  Clinical findings at that time include 
immobilization of the neck and pain in the left leg.  Among 
other evaluations X-rays of the skull were taken and were 
normal.  

During his second period of service in January 1993 the 
veteran again requested treatment for back pain.  It was 
observed that when ambulating he appeared to be in pain.  The 
assessment was muscular back pain.  He returned the next day 
for follow-up of muscle spasms.  Two days later pain in the 
upper gluteal area and low back with leg extensions was 
recorded.  His gait was antalgic.  He had pain with straight 
leg raising and deep tendon reflexes were 2/5.  The 
impression was resolving back pain.  The service medical 
records do not include any references to headaches or a 
migraine syndrome.  

The June 2001 examination report includes a history of 
headaches and fatigue.  The veteran told the VA examiner he 
had been going to "Gold Team" for the last few years and 
had recently been evaluated for headaches thought to be 
migraines.  Reference was made to a CT scan of the head 
performed in 2000 but the claims folder does not include the 
report of this examination.  The VA examiner did not proffer 
an opinion as to whether the veteran's symptoms were 
attributable to a diagnosis, such as migraines or arthritis, 
or record any objective manifestations of his claimed 
symptoms.  In addition the VA examination report does not 
include a medical opinion as to any causal relationship 
between the current osteoarthritis of the lumbar spine and 
service.  

While VA examinations were performed in February 1995, June 
2001 and August 2002, they did not include an evaluation of 
the cervical or thoracic spine.  There is other medical 
evidence of record that shows impingement syndrome of the 
right shoulder and osteoarthritis of the lumbar spine.

In order to determine if the veteran has a neck disorder 
which is distinct from his impingement of the right shoulder, 
whether or not his arthritis of the lumbosacral spine is 
related to service and to determine if he has evidence of 
objective manifestations of an undiagnosed illness his claims 
must be remanded for additional development.  

VA has a duty to notify the veteran of the evidence necessary 
to substantiate his claim.  38 C.F.R. § 3.159 (2003).  As is 
explained above there must be objective indications of 
qualifying chronic disability to establish entitlement to 
service connection under 38 C.F.R. § 3.317.  This may include 
lay evidence of time lost from work, evidence the veteran 
sought medical attention for his symptoms, evidence affirming 
changes in the veteran's physical appearance, physical 
abilities and mental and emotional attitude.  The veteran may 
submit evidence of any and all of the above which may 
independently verify the existence of his claimed symptoms.  

In May 2004 the Board received a letter from the veteran.  He 
stated he was working in Iraq and was currently on leave for 
rest and recreation but that he was returning to Iraq.  Under 
these circumstances, the veteran should inform the RO in 
advance of the date he will be returning to the United States 
and would be available to report for VA examinations.  



In view of the foregoing, the veteran's appeal is remanded 
for the following development:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for service connection of 
the impact of the notification 
requirements on the claims, including 
notice of the applicable laws and 
regulations.  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a back disorder, a neck 
disorder and his symptoms of Gulf War 
Syndrome, including headaches, from June 
1985 to October 1987 and since his 
separation from the service.  The RO 
should specifically request that the 
veteran identify the address of the 
"Gold Team" who evaluated and treated 
him for headaches.  After securing the 
necessary releases, the RO should obtain 
all records that are not already in the 
claims folder.  

3.  After receiving notice from the 
veteran of the date he will be returning 
to the United States and be available for 
a VA examination, the RO should schedule 
VA orthopedic and neurology examinations 
to determine if the veteran has symptoms 
attributable to an undiagnosed illness 
and whether he has back and neck 
disorders related to service.  The claims 
folder should be made available to the 
examiner for review before the 
examinations.  The VA examiner is asked 
to review the medical evidence, including 
May 1982 treatment for leg symptoms and 
complaints of low back pain on the right 
side; medical records dated in February 
1985 showing treatment after a motor 
vehicle accident, which included 
immobilization of the neck, and a 
complaint of left leg pain; January 1993 
records of treatment for back pain; and 
VA examination reports in August 2002, 
which include diagnoses of impingement 
syndrome of the right shoulder and 
osteoarthritis of the lumbosacral spine.  

Following orthopedic and neurological 
examinations, the VA examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran's osteoarthritis of the 
lumbosacral spine is causally linked to 
in-service trauma.  

The examiner is also asked to diagnosis 
any current disorder of the cervical or 
thoracic spine, which is distinct from 
his service-connected right shoulder 
impingement.  If a disorder of the 
cervical or thoracic spine is diagnosed, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the cervical or 
thoracic spine disorder is related to in-
service trauma.  

The examiner should ask the veteran to 
identify the specific areas affected by 
muscle or joint pain and then indicate 
whether such symptoms are due to a known 
clinical diagnosis versus an undiagnosed 
illness.  (Service connection is already 
in effect for bilateral knee and right 
shoulder disabilities.)  If the veteran 
has symptoms or signs due to an 
undiagnosed illness, the examiner should 
indicate whether there are clinical, 
objective indicators for such symptoms, 
to include fatigue, joint pain, muscle 
aches, sleep disturbance, and headaches. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the  claims for 
service connection for a back disorder, a 
neck disorder, and Gulf War Syndrome, 
manifested by headaches (including 
migraine syndrome) and generalized joint 
and muscle pain, to include as due to an 
undiagnosed illness.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC), which includes notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


